DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 12/17/2021, are acknowledged.  Claims 1-4, 6-13, 15, 20, 21, 24-26, 29 and 30 are pending. 

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6-8, 11-13, 15, 20, 21, 24-26, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marom et al. (WO 2011/080733) in view of Thanoo et al. (U.S. Patent No. 5,945,126).
Regarding claim 1, Marom et al. relates to “long acting pharmaceutical compositions … in the form of microparticles prepared by a water-in oil-in water double emulsification process.”  Page 6, lines 19-21.   “[T]he long acting pharmaceutical compositions comprise an internal aqueous phase comprising a therapeutically effective amount of a pharmaceutically acceptable salt of glatiramer.”  Page 6, lines 22-24.  This reads on step a.   The composition also comprises” a water immiscible polymeric phase comprising a carrier selected from a biodegradable and a non-biodegradable polymer, and an external aqueous phase.”  Page 6, lines 24-26.  This reads on step b.  The composition may also comprise an external aqueous phase further comprising a surfactant.  See page 10, lines 7 and 8.   This reads on step c.   Further, the composition may comprise a water-in oil-in water double emulsion.   See page 10, lines 3 and 4.   This implies the steps d and e.   Marom et al. also teaches the use of solvent extraction/evaporation methods and See page 18, lines 10-11.   The evaporation of organic solvent using a vacuum is taught as well.  See page 18, lines 19-20.    Marom et al. teaches evaporation under stirring for 4 hours.  See page 18, lines 10-11. Further regarding solvent elimination, Marom et al. provides by way of example evaporation of “all methylene chloride” (current claims 2-4 and 6).  See page 21, lines 5-8.  This reads on step g.
Marom et al. does not teach “applying an air stream” in addition to a vacuum.  
Thanoo et al. succinctly describes its invention as follows:
The present invention is directed to a continuous process for producing active agent containing polymer bodies, and more particularly microspheres. The microspheres produced according to the inventive process are ideal for carrying drugs, diagnostic reagents, or various other active agents. Not only is the inventive process continuous, it also provides a simple, economic and efficient means of scaling up from a test batch to full production while maintaining a product having uniform characteristics throughout the production cycle.

Col. 2, lines 20-29.  To that end, Thanoo et al.  teaches that “it is believed that some form of solvent evaporation process is necessary to obtain the desirably low residual solvent contents necessary for many clinical applications.”  Col. 13, lines 5-8.  Specifically, Thanoo et al. teaches that “the use of an air sweep and/or vacuum and the like can be used to extract additional solvent in the solvent removal tank after formation of the microspheres.” Col. 13, lines 25-28.  For instance, Example 1 teaches using both a vacuum and air flow:
head space air was constantly replaced using the vacuum pump.  The air flow through the head space was approximately 29 standard liter per minute.  The temperature of the evaporation tank was increased from 25º to 42º C. and maintained for 3 hours.  The higher temperature and air sweep helped the system to achiever lower residual solvent in the microspheres.

Col. 14, lines 47-49.  
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention in view of the combination of Marom et al. and Thanoo et prima facie obvious for a skilled artisan motivated by the desire to scale up the laboratory scale of Marom et al. to have turned to Thanoo et al. and incorporate its method with the base method of Marom et al. which would have rendered predictable results to one of ordinary skill in the art.
	Regarding claim 7, Marom et al. teaches the use of a high shear mixer at a range of 24,000 rpm.  See page 22, lines 4-6.
	Regarding claim 8, Marom et al. teaches evaporation under stirring for 4 hours.  See page 18, lines 10-11.
	Regarding claim 9, Thanoo et al. teaches that “suitable emulsification intensity can be obtained by running the impeller in excess of about 5,000 rpm.”  Col. 12, lines 23-25.  
Regarding claim 11, Marom et al. teaches centrifuging of the glatiramer acetate microparticles.  See page 23, lines 10-11.  
	Regarding claim 12, Marom et al. teaches lyophilizing the microparticles.  See page 16, line 1.
	Regarding claim 13, Marom et al. teaches PLGA.  See page 6, line 28.
	Regarding claim 15, Marom et al. teaches PVA.  See page 6, line 30.

	Regarding claim 21, Marom et al. teaches 20 mg of glatiramer acetate.  See page 1, line 24.
	Regarding claims 25 and 26, Marom et al. teaches “a dosing regimen which ranges from once weekly to once every 6 months.”  Page 9, lines 17 and 18.
	Regarding claim 29, Marom et al. teaches treating multiple sclerosis.  See page 10, line 12.  
	Regarding claim 30, Marom et al. teaches treating RRMS.  See page 2, lines 25 and 26.

Claim Objections
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618